DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/21 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/21 was filed after the mailing date of the previous Office Action on 6/23/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-7, 12, 14, 22, 23 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Yinlin (CN 103371977 A hereafter Yinlin) in view of Becker et al (US 2006/0099253 hereafter Becker).
Yinlin discloses a tebipenem pivoxil solid tablet formulation comprising a core and a coating where the formulation comprises excipients like binder, lubricant and diluent [abstract].  The formulation comprises binders like microcrystalline cellulose [0014].  Diluents including sucrose [0014].  The tebipenem pivoxil is present at least 65 to 130 parts [0062, 0076].  This would correspond to a ratio of about 1:2.1 [abstract].  
While the reference discloses a tebipenem pivoxil formulation comprising core and excipients, the reference does not disclose the exact ratio of the instant claims.  Such a ratio of antibiotic to excipient is known in the art and can be optimized through routine experimentation as seen in the Becker patent.
Becker discloses an antibiotic formulation comprising a core and a coating [abstract].  The excipients include disintegrants like microcrystalline cellulose, croscarmellose and povidone [0010, 0017].  The core comprises antibiotics [0011, claim 2].  The antibiotic is present in the core relative to the excipient 1:1.26 [0024]. It would have been obvious to modify and optimize the concentrations and ratios of Yinlin as seen in Becker as they solve the same problem of treating infections.
 With these aspects in mind it would have been obvious to combine the prior art in order to provide a stable, fast acting solid tablet useful for treating antibiotic infections. It would have been obvious to combine the optimize the components of Yinlin as seen in Becker as they solve the same .
Allowable Subject Matter
Claims 32, 33 and 35-52 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618